DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 5/18/22 is acknowledged. Unelected claims 10-17 are withdrawn from consideration. Elected claims 1-9 will be examined as follows.1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasik, et al. (US 2010/0176283, herein Karasik).2 3	Regarding claim 1, Karasik teaches a recorder for use with a rotating machine having a shaft, the recorder comprising: 	a frame assembly comprising, 	a base (paragraph 0012: apparatus), and 	a reel axle supported on the base (paragraph 0014: spool axis 26); 	a reel rotatably mounted on the reel axle and that is coaxial with the shaft (paragraph 0014: spool 24); 	a strip of recording medium having a portion selectively wound onto the reel and a free end coupled to the shaft (paragraph 0015: tape 22); and 	markings on a surface of the recording medium that reflect a distance from the free end and an amount of rotation of the shaft in the time since the free end was attached to the shaft (paragraph 0016: indicia 34).	Regarding claim 2, Karasik teaches the rotating machine is dormant (paragraph 0017).	Regarding claim 5, Karasik teaches the markings comprise a changes of a pattern of a surface of the strip (paragraph 0017).	Regarding claim 6, Karasik teaches the changes in pattern are disposed at a designated locations on the strip (paragraph 0017).	Regarding claim 7, Karasik teaches the markings comprise metered indications of length (paragraph 0017).	Regarding claim 8, Karasik teaches the frame assembly is secured to the rotating machinery by an attachment that comprises a coupling selected from the group consisting of a strap, a magnet, and combinations thereof (paragraph 0016).	Regarding claim 9, Karasik teaches the frame assembly is disposed on a surface on which the rotating machine is supported (paragraph 0016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Karasik in view of Gadepalli, et al. (US 2014/0034721, herein Gadepalli).4	Regarding claim 3, Karasik teaches the recorder of claim 1, as discussed above.	Karasik does not explicitly teach the markings comprise changes in color of a surface of the strip.	Gadepalli teaches the markings comprise changes in color of a surface of the strip (paragraph 0009).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Karasik and Gadepalli, because such a combination allows the user to track changes to the system (paragraph 0009 of Gadepalli).	Regarding claim 4, Gadepalli further teaches the changes in color are disposed at a designated locations on the strip (paragraph 0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 Rejoinder will be considered when appropriate and as outlined in MPEP § 821.04.
        2 In addition to the cited portions, please see also the associated figures.
        3 As cited in Applicant’s IDS dated 10/8/21.
        4 In addition to the cited portions, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.